                                              [Dkt. Nos. 22 and 23]


                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE


                                 :
UNITED STATES OF AMERICA         :
                                 :       Crim. Action No. 18-608 (RMB)
                                 :
          v.                     :       MEMORANDUM ORDER
                                 :
STERLING WHEATEN                 :
                                 :


     This matter comes before the Court upon several motions

[Dkt. No. 22 and Dkt. No. 23].       On October 17, 2019, the Court

heard oral argument.   In relevant part, the Court reserved

decision on Defendant’s motion to dismiss the Indictment as a

matter of law pursuant to Federal Rule of Criminal Procedure

12(b)(3)(B).   For the reasons set forth herein, the motion is

denied.

     First, Defendant Sterling Wheaten contends that there is no

evidence, based upon the Government’s anticipated presentation

of evidence, that the Government can prove beyond a reasonable

doubt that Defendant Wheaten committed the crime with which he

is charged, 18 U.S.C. § 242.   To state it differently, Defendant

contends that his challenge to the Indictment is “based upon . .

. critical and material facts from the Government’s evidence

that are undisputed and which simply do not constitute a

                                     1
violation of 18 U.S.C. (§ 242)”.       Def. Mem. at 16.   Generally,

Defendant contends that the facts, as set forth in the

Indictment, ultimately result in conclusions and opinions of two

Government expert witnesses that no crime, or even a deprivation

of rights to support a civil cause of action was committed [Dkt.

No. 22-1, at 19].   Defendant alleges that the Government’s own

expert witnesses will testify that Wheaten did not act

willfully.    The Government responds that Defendant’s arguments

are based on what the Defendant ultimately claims that the facts

will show to the jury, as opposed to what the Indictment

alleges.   As set forth in United States v. James V. DeLaurentis,

230 F.3d 659 (3d Cir. 2000), the Indictment cannot be dismissed

when the sufficiency of the Government’s evidence is at issue.

Id. at 660.

      As the Third Circuit held in DeLaurentis, “[u]nless there

is a stipulated record, or unless immunity issues are

implicated, a pretrial motion to dismiss an indictment is not a

permissible vehicle for addressing the sufficiency of the

government’s evidence.”   DeLaurentis, 230 F.3d at 660.      “Federal

Rule of Criminal Procedure 12(b)(2) authorizes dismissal of an

indictment if the allegations do not suffice to charge an

offense, but such dismissals may not be predicated upon the

sufficiency of the evidence to prove the indictment charges.”

Id.   In the present case, the Indictment alleges, in relevant

                                   2
part, that immediately before Wheaten arrived at the scene of

the offense with his K-9 partner, Hagan, five other police

officers were subduing the victim, Castellani, while he was on

the ground. Count 1, at ¶ 6.    During the struggle, “four

officers . . . delivered knee strikes to [Castellani]’s shoulder

and back, punches to [Castellani]’s back, and baton strikes to

[Castellani]’s back and legs.   Id.   When Wheaten “arrived,

[Castellani] was laying on his stomach with [an officer]

kneeling on [Castellani]’s head/neck area and several [others]

were pressing on [Castellani]’s back and legs.”   Count 1, at ¶

8.    Further, the Indictment alleges that “[w]ithout issuing a

warning that he would deploy the dog, or allowing [Castellani] a

chance to surrender,” “Wheaten deployed/released K-9 [Hagan] who

bit [Castellani] in the chest.”   Id. at 10.   The Indictment

further alleges that after “[Castellani] pushed K-9 Hagan off

his chest and rolled to his side, K-9 Hagan re-engaged

[Castellani] and bit him on the back of his neck.” Count 1, at ¶

11.   Wheaten “did not immediately remove K-9 Hagan from the back

of [Castellani]’s neck, but instead told K-9 Hagan to ‘hold’ on

[Castellani]’s neck.”   Id.   Clearly, these facts describe

conduct within the scope of 18 U.S.C. § 242.   The evidence

outlined in the Indictment, and which the Government intends to

present to the jury, would permit a rational jury to conclude

that the Defendant committed a violation of Section 242.      All of

                                  3
the elements of the statute are set forth in Count 1: (1)      that

the alleged victim, Castellani, was in a state in the United

States; (2) that the Defendant deprived Castellani of a right

secured and protected by the Constitution and laws of the United

States [to be free from excessive force]; (3) that the Defendant

acted under color of law when depriving the alleged victim of a

constitutional right; (4) that the Defendant acted willfully to

deprive Castellani of such rights; and (5) that Castellani

suffered bodily harm as a result of Defendant Wheaten’s acts.

The Indictment contains each of these elements.   Defendant’s

attempt to argue the sufficiency of the evidence by contesting

that Wheaten acted reasonably and appropriately given the

policies and procedures in place and the undisputed evidence is

not a basis to dismiss the Indictment under DeLaurentis.    The

motion is therefore denied.

     Second, Wheaten claims that he did not receive fair notice

that his charged conduct violated the Fourth Amendment’s

prohibition against unreasonable seizure.   The Court disagrees.

The law is well-settled that the use of excessive force is

itself an unlawful seizure under the Fourth Amendment.   Graham

v. Connor, 490 U.S. 386, 394 (1989).   The Fourth Amendment

establishes an objective test of reasonableness that applies to

the totality of the circumstances.   Graham, 490 U.S. at 397

(citing Terry v. Ohio, 392 U.S. 1, 21 (1968)).    To determine the

                                4
reasonableness of a seizure, the Court must ask whether the

officer’s conduct was “objectively reasonable” in light of the

totality of the circumstances.   Graham, 490 U.S. at 397.   The

objective reasonableness inquiry requires an examination of the

facts and circumstances of each particular case.   The Government

argues here that the evidence will demonstrate, inter alia, that

when Defendant Wheaten arrived at the scene and initially

deployed the K-9, it was clearly established that he could not

continue holding the dog on the victim for as long as he did.

Moreover, the Government argues that once a victim such as

Castellani was subdued, the failure of Wheaten to release the K-

9’s hold on Castellani constituted excessive force.   The Court

agrees.   Clearly, if a person poses no threat or immediate harm

to the officer and is subdued, Wheaten’s decision to use the dog

in the first instance can constitute excessive force.   Moreover,

Wheaten’s failure to command the dog to release his bite when

Castellani posed no threat also constitutes excessive force.

The law was certainly clearly established at the time of the

incident here that if a person no longer poses a threat to the

officers and is not at risk of resisting arrest, the use of

force is excessive.   See, e.g., Giles v. Kearney, 571 F.3d 318,

326 (3d Cir. 2009); Hanks v. Rogers, 853 F.3d 738, 747 (5th Cir.

2017); Morrison v. Board of Trustees of Green Twp., 583 F.3d

394, 404 (6th Cir. 2009)   Moreover, if someone posed a threat at

                                 5
the time force was initiated on them, but then no longer poses a

threat, the law was well-established that an officer cannot

continue to apply serious force when the threat has subsided.

There is no basis for this Court to conclude that Defendant

Wheaten did not have fair notice that his conduct constituted

excessive force in violation of the Fourth Amendment.

        For the foregoing reasons,

        IT IS ON THIS 21st day of October 2019, hereby ORDERED

the Defendant’s Motion to Dismiss the Indictment [Docket No. 22]

is DENIED; and for the reasons set forth in the record on

October 17, 2019, Defendant’s Motion to Compel Grand Jury

Material [Docket no. 22] is DENIED; and Defendant’s Pretrial

Motions [Docket No. 23] are DENIED, in part, and GRANTED, in

part.


                                         s/Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         UNITED STATES DISTRICT JUDGE




                                     6
